DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16327467, filed on 02/22/2019.
Inventorship
It is noted that Nathan Alder is identified as a named inventor in the present application, which is a continuation of 16327467 which names Nathan Adler as the inventor.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim recites “wave attributed” which should read “wave attributes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080262666 to Manning.
Regarding Claim 1, Manning discloses a computer-implemented method for reporting on ocean wave activity at a surfing location (Figs. 6-11, user interface 100 with processing device 200 and display 120 receiving wave-information data signal from wave information system 300; ¶¶ [0097]-[0112]), the method including: accessing input data derived from one or more sensors, wherein the one or more sensors are configured to provide data representative of wave activity in a body of water, wherein the one or more sensors include sensors are configured to observe wave activity a wave approach region for the surfing location (Figs. 6-11, user interface 100 receiving data from wave information system 300 with at least one smart buoy 302 sensing wave conditions approaching zone 302z; ¶¶ [0097]-[0112]); processing the input data thereby to determine wave activity parameter data for one or more waves approaching the surfing location (Figs. 6-11, user interface 100 or data node 320 processing wave-information data signal; ¶¶ [0097]-[0112], [0116]-[0117]); based on the wave activity parameter data, determining attributes of individual waves (Figs. 6-11, user interface 100 processing wave-information data signal to determine ETA and/or "clean up" wave set; ¶¶ [0097]-[0112]); processing historical attributes of individual waves for a defined historical period thereby to set thresholds for distinguishing between set wave activity and non-set wave activity (Figs. 6-11, user interface 100 processing wave-information data signal to determine ETA and/or "clean up" wave set; ¶¶ [0097]-[0117]); providing reporting output representative of set wave activity based on the processing historical attributes of individual waves for the defined historical period, the output including at least one of the following: (i) frequency at which sets of set waves are observed; (ii) number of set waves in sets; and (iii) size of set waves relative to size of non-set waves (Figs. 6-11, user interface 100 displaying ETA and/or warning for "clean up" wave set; ¶¶ [0097]-[0117]).
Regarding Claim 2, Manning discloses the output includes frequency at which sets of set waves are observed (Figs. 6-11, user interface 100 displaying ETA and series of waves in graphical format, and/or warning for "clean up" wave set; ¶¶ [0097]-[0117]).
Regarding Claim 3, Manning discloses the output includes number of set waves in sets (Figs. 6-11, user interface 100 displaying ETA and series of waves in graphical format and/or warning for "clean up" wave set; ¶¶ [0097]-[0117]).
Regarding Claim 4, Manning discloses the output includes size of set waves relative to size of non-set waves (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 5, Manning discloses the output includes two or more of the following: (i) frequency at which sets of set waves are observed; (ii) number of set waves in sets; and (iii) size of set waves relative to size of non-set waves (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 6, Manning discloses the output includes all of the following: (i) frequency at which sets of set waves are observed; (ii) number of set waves in sets; and (iii) size of set waves relative to size of non-set waves (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 7, Manning discloses the one or more sensors include one or more sensors provided on a buoy (Figs. 6-11, wave information system 300 with at least one smart buoy 302 sensing wave conditions approaching zone 302z; ¶¶ [0106]-[0112]).
Regarding Claim 8, Manning discloses the sensors include a GPS sensor, wherein the attributes of individual waves are determined by processing of GPS data derived from the GPS sensor (Figs. 6-11, wave information system 300 with at least one smart buoy 302 with GPS 216 sensing wave conditions approaching zone 302z; ¶¶ [0106]-[0112]).
Regarding Claim 9, Manning discloses a method for enabling embedding of wave data into a media stream (Figs. 6-11, user interface 100 with processing device 200 and display 120 receiving wave-information data signal from wave information system 300; ¶¶ [0097]-[0112]), the method including: receiving data one or more wave sensing devices, wherein the one or more wave sensing devices are deployed on buoys located in a wave approach zone of a competition area (Figs. 6-11, wave information system 300 with at least one smart buoy 302 sensing wave conditions approaching zone 302z; ¶¶ [0106]-[0112]), wherein the one or more wave sensing devices are configured to record data representative of wave activity and transmit that data wirelessly to a processing device (Figs. 6-11, user interface 100 with processing device 200 and display 120 receiving wave-information data signal from wave information system 300 with at least one smart buoy 302 RF transceiver 250; ¶¶ [0097]-[0112]), and operating processing device thereby to receive the data representative of wave activity (Figs. 6-11, user interface 100 with processing device 200 and display 120 receiving wave-information data signal from wave information system 300; ¶¶ [0097]-[0112]), and process that data thereby to provide visually renderable data that is configured to be embedded in a media stream (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 11, Manning discloses the visually renderable data, when rendered provides visual data representative of wave forms of imminently incoming waves, based on the wave data (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 12, Manning discloses the visually renderable data, when rendered provides wave statistics over a defined time period (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 13, Manning discloses the wave statistics include one or more of: wave heights, wave periods, wave directions, and set activity (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).
Regarding Claim 14, Manning discloses the visually renderable data, when rendered provides notifications on incoming set activity (Figs. 6-11, user interface 100 displaying wave amplitude (606), wave crest (608), wave height (616), wave time stamp, current time, wave speed, and series of waves in graphical format and "clean up" wave sets; ¶¶ [0097]-[0117]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning as applied to claim 9, in view of US 9014983 to Uy.
Regarding Claim 10, Manning discloses the method according to claim 9, but does not disclose the visually renderable data that is configured to be embedded in a media stream includes overlay data. Uy discloses the visually renderable data that is configured to be embedded in a media stream includes overlay data (Fig. 30, 3D beach view with an overlay to depict wave heights and distances to waves; Col. 34, lines 37-66). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Manning by providing the visually renderable data that is configured to be embedded in a media stream includes overlay data as in Uy in order to provide for greater interactivity. 
Regarding Claim 15, Manning discloses the method according to claim 9, but does not disclose the visually renderable data, when rendered provides statistics on any particular surfer's chosen waves and resulting scores. Uy discloses the visually renderable data, when rendered provides statistics on any particular surfer's chosen waves and resulting scores (Figs. 27-28, waves surfed to determine a mathematical score; Col. 42, lines 7-61). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Manning by providing the visually renderable data, when rendered provides statistics on any particular surfer's chosen waves and resulting scores as in Uy in order to provide for greater interactivity. 
Regarding Claim 16, Manning discloses the method according to claim 9, but does not disclose the visually renderable data, when rendered provides correlations between wave attributed and competition scores. Uy discloses the visually renderable data, when rendered provides correlations between wave attributed and competition scores (Figs. 27-28, waves surfed to determine a mathematical score and breaks given a potential score based on additional factors such as the rating of a wave for a particular surfing skill level; Col. 34, lines 37-66). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Manning by providing the visually renderable data, when rendered provides correlations between wave attributed and competition scores as in Uy in order to provide for greater interactivity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852